DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2022 has been considered by the Examiner and made of record in the application file.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 15, 29, and 30, the prior art, LG Electronics Inc., “Considerations on fixed on earth tracking are management in NTN”, R2-1905122, 3GPP TSG-RAN WG2 Meeting #105, April 8-12, 2019 considers a mechanism using fixed on earth tracking areas (p. 1). 
Gao et al (US 20210212014 A1) discloses transmitting, by a network-side device, a control message indicating that a non-terrestrial network (NTN) in which a tracking area identifier is determined by using a tracking area code based on a geographic position of a wireless terminal (paragraph 6). 
Nokia et al, “Analysis on Tracking Area design”, R3-193191, 3GPP TSG-WG3 Meeting #104, May 13-17, 2019 discloses using tracking areas defined on the earth wherein TAI is related to a specific geographical area, and that a NTN cell may have to broadcast multiples TAIs per PLMN ID. 
Ravishankar et al (US 11303352 B2) discloses a satellite radio access network which determines the current tracking area of an user terminal based on a registration request, and sends the tracking area to an AMF (Fig. 4).
Dang et al (US 20210250781 A1) discloses a wireless communication system including a non-terrestrial base station configured to broadcast list of tracking area IDs including a first tracking area ID belonging to a first tracking region and a second tracking area ID belonging to a second tracking region (abstract).
Sun (US 20220007238 A1) discloses acquiring a setting mode of a tracking area TA in the satellite Internet communication system; determining a base station for paging a terminal according to the setting mode; and sending a paging message to the base station; wherein the setting mode comprises one of the following setting mode: dividing the satellite Internet communication system one TA; setting at least two fixed TAs; and setting at least two non-fixed Tas.
Wang et al (US 20220225208 A1) discloses that when a terrestrial neighboring cell relationship within a range of a terrestrial cell cluster needs to be queried, a satellite neighboring cell may initiate a request to the cluster head terrestrial cell based on information such as a location, and obtain neighboring cell configuration of a corresponding terrestrial cell by using the cluster head terrestrial cell.
Geng et al (US 20220217561 A1) discloses a satellite cell mapping mode including a mapping mode of a terrestrial stationary cell and a mapping mode of a terrestrial mobile cell.
Noerpel et al (US 20190207676 A1) discloses a telecommunications platform comprising  a processor configured to control a plurality of communications beams of an  antenna to form respective cell coverage areas in a fixed cell pattern that remains essentially fixed relative to the surface of the Earth.
However, the prior art does not disclose, alone or in combination, receiving configuration information for a plurality of fixed tracking areas (TAs) and fixed cells from a server, wherein the plurality of fixed TAs and fixed cells are independent of satellite radio cells for the serving PLMN, wherein the configuration information includes location related information for the plurality of fixed TAs and fixed cells, wherein the location related information is not standardized; and performing at least one service for the UE based on the location related information for the plurality of fixed TAs and fixed cells, as required in claim 1, and similarly in claims 15, 29, and 30.
Claims 2-14 and 16-28 are allowed by virtue of their dependency on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642